Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A, claims 1-15, 31 & 33 in the reply filed on 6/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, in light of the updated record species B was found to be an obvious variation of species A, thus species B was rejoined and all of the claims were examined.

Claim Objections
Claims 14-15 and 29-30 are objected to because of the following informalities. Appropriate correction is required.
Claims 14 & 29. The limitation “the found implement conditions” lacks antecedent basis.

Claims 15 & 30. The limitation “the plurality of condition” has a singular-plural conflict. 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of using variables to predict an in-plane uniformity value on a generic computer. This judicial exception is not integrated into a practical application because estimating a model and predicting an in-plane uniformity value on a generic computer does not qualify. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because this is just an abstract idea implemented on a generic computer.
The Examiner suggests implementing a practical and concrete application.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-34 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4, 14-19, and 29-34. The claim states that there can be “one or plural variables” meaning that there can be a single variable. But then the claim goes on to state that this single variable can specify “assumed conditions” and “explanatory variables” with the “assumed conditions” leading to “implement conditions,” all of which lack the singular. It is unclear how a single variable can specify multiple conditions and hence these claims are indefinite.
For purposes of examination this claim will be interpreted as being either singular or plural for all of the conditions.

Claims 5 & 20. These claims state a singular “assumed condition,” but it is unclear which of the plurality of assumed conditions this refers back to in the independent claims. Thus this antecedent basis problem is indefinite.

Claims 1 & 4. The limitations “storage unit,” “analysis unit,” and “search unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 16 & 19. The limitations “storage unit,” “learning unit,” and “search unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 3 & 18. Claim limitation “designation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 14 & 29. Claim limitation “condition output unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 15 & 30. Claim limitation “graph output unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 33. Claim limitations “analysis unit” and “search unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 34. Claim limitations “learning unit” and “search unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 6-13 & 21-28. These claims are rejected for being dependent upon rejected claims.

In response to the rejections akin to the written description, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 14, 31, & 33 are rejected under 35 U.S.C. 102(a) as anticipated by or alternatively under 35 U.S.C. § 103(a) as being unpatentable over Wilson et al., U.S. Patent App. Pub. No. 2005/0183959 A1 [hereinafter Wilson].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Wilson
A plating support system, comprising:
a simulator that predicts an in-plane uniformity value of a plating film formed on a substrate based on assumed conditions for an electroplating treatment of the substrate (the optimizer has components and programming which perform a numerical simulation and can predict absolute thicknesses 703 and thickness changes at each radial position and also the thickness uniformity such as the 3 sigma uniformity; Wilson [0047], [0055], [0057], [0069], [0073]-[0074], [0100], fig. 5);
a storage unit that stores numerical analysis data in which for a plurality of assumed conditions, the in-plane uniformity value predicted by the simulator is associated with values of one or plural variables that specify each of the assumed conditions (control system 65 comprises optimizer and contains components such as primary and persistent memory for storing programs and data; Wilson [0048], fig. 3);
an analysis unit that estimates a model in which the in-plane uniformity value is used as an objective variable and the one or plural variables are used as explanatory variables by regression analysis based on the numerical analysis data (control system components and programming applies a mathematical model embodying the reactor design to a set of initial electrode currents using the best least square fit which utilizes regression analysis and is then used to simulate the modeled deposition chamber as described before; Wilson abstract, [0017], [0021], [0067], [0072], figs. 4-5); and
a search unit that uses the estimated model to search for implement conditions that are recommended values of the assumed conditions related to an in-plane uniformity of the plating film formed in the electroplating treatment of the substrate to be plated (after the control system components and programming is done with the initial mathematical model, then new parameters are selected which correct for any deficiencies; id.).

Claim 2. The plating support system according to claim 1,
wherein the implement conditions include a value of the one variable or values of any of the plural variables (electrode currents). See claim 1 rejection.

Claim 5. The plating support system according to claim 1,
wherein the assumed condition relates to at least any of a configuration of the substrate, a configuration of a plating device and controls of the electroplating treatment (the controls since the electrode currents are controlled). See claim 1 rejection.

Claim 6. The plating support system according to claim 1,
wherein the one variable or one of the plural variables as the explanatory variable is an aperture ratio of the substrate or a thickness of a seed layer of the substrate (seed change 120/220, which may be performed within the optimizer). Wilson [0036]-[0040], figs. 1-2.

Claim 8. The plating support system according to claim 1,
wherein the one variable or one of the plural variables as the explanatory variable is related to a magnitude of a current in the electroplating treatment (electrode currents). See claim 1 rejection.

Claim 14. The plating support system according to claim 1, comprising
a condition output unit configured to output the found implement conditions (control system 65 comprises components and software which output new plating changes 150). Wilson [0038], figs. 1-3.

Claim 31. non-transitory computer-readable recording medium, storing a plating support program that causes a computer to execute:
a function of estimating a model in which an in-plane uniformity value is used as an objective variable and one or plural variables are used as explanatory variables by regression analysis based on numerical analysis data in which values of the one or plural variables that specify assumed conditions for an electroplating treatment of a substrate are associated with simulation results of the in-plane uniformity value of a plating film formed on the substrate using the assumed conditions; and
a function of using the estimated model to search for implement conditions that are recommended values of the assumed conditions related to an in-plane uniformity of the plating film formed in the electroplating treatment of the substrate to be plated (this claim is rejected for similar reasons stated in the claim 1 rejection).

Claim 33. A plating support device, comprising:
an analysis unit that estimates a model in which an in-plane uniformity value is used as an objective variable and one or plural variables are used as explanatory variables by regression analysis based on numerical analysis data in which values of the one or plural variables that specify assumed conditions for an electroplating treatment of a substrate are associated with simulation results of the in-plane uniformity value of a plating film formed on the substrate using the assumed conditions; and
a search unit that uses the estimated model to search for implement conditions that are recommended values of the assumed conditions related to an in-plane uniformity of the plating film formed in the electroplating treatment of the substrate to be plated (this claim is rejected for similar reasons stated in the claim 1 rejection).

Claims 3-4, 9, & 13 (& alternatively 1-2, 5-6, 8, 14, 31, & 33) are rejected under 35 U.S.C. § 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Christian et al., U.S. Patent App. Pub. No. 2003/0129774 A1 [hereinafter Christian].
Claims 3-4, 9, & 13 (& alternatively 1-2, 5-6, 8, 14, 31, & 33). Wilson is silent on (claim 3) the plating support system according to claim 1, comprising a designation unit that when the implement conditions include values of two or more variables, designates values of a portion of variables among the two or more variables, wherein the search unit searches for the implement conditions by applying the designated values of the portion of the variables, (claim 4) the plating support system according to claim 3, wherein the search unit specifies the implement conditions in which the in-plane uniformity value satisfies a predetermined condition among a plurality of conditions that are able to be implemented in the electroplating treatment of the substrate to be plated, (claim 9) the plating support system according to claim 1, wherein the one variable or one of the plural variables as the explanatory variable is a time for the electroplating treatment or a thickness of the plating film, and (claim 13) the plating support system according to claim 1, wherein the one variable or one of the plural variables as the explanatory variable is a distance between electrodes in a plating device. Wilson teaches only one variable.
This rejection also serves as an alternative rejection of claims 1-2, 5-6, 8, & 14 in the event a plurality of variables is claimed.
Christian teaches that control variables that affect plating uniformity include anode-cathode spacing and electroplating deposition time which optimize a subsequent chemical mechanical planarization or polishing processing step. Christian [0046], figs. 1-11 & 13.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s variables to include Christian’s anode-cathode spacing and electroplating deposition time to optimize a subsequent chemical mechanical planarization or polishing processing step.

Claim 15. Wilson is silent on the plating support system according to claim 1, comprising a graph output unit which outputs a graph that with respect to a plurality of conditions that are able to be implemented for the electroplating treatment of the substrate to be plated, collectively represents a relationship between values of two or more variables included in each of the plurality of condition and the in-plane uniformity value.
However, Wilson does teach making a graph showing the relationship between the uniformity, plating currents, and position. Wilson fig. 5.
Christian teaches real-time graphical display of processing parameters in order to provide the engineer with process data monitoring capabilities to engender more optimal control, which would have been performed by computer components and software. Christian [0052].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with a graph on a real-time graphical display which would include all included variables and the uniformity value in order to provide the engineer with process data monitoring capabilities to engender more optimal control.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Guldi et al., U.S. Patent App. Pub. No. 2003/0057099 A1 [hereinafter Guldi].
Claim 7. Wilson is silent on the plating support system according to claim 1, wherein the one variable or one of the plural variables as the explanatory variable is a rotational speed of the substrate.
However, Guldi teaches that the rotation of the workpiece 12 affects the uniformity of the deposition. Guldi [0022], fig. 1. A person having ordinary skill in the art would have recognized that considering more variables which affect the uniformity of the deposit would lead to better control.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s variables to include Guldi’s workpiece rotation which affects uniformity in order to achieve better control.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Chadda, U.S. Patent App. Pub. No. 2004/0211662 A1.
Claim 10. Wilson is silent on the plating support system according to claim 1, wherein the one variable or one of the plural variables as the explanatory variable is related to a temperature, a type or a characteristic of a plating solution used in the electroplating treatment.
However, Chadda teaches the electrolyte temperature affects the wafer surface temperature which in turn affects the uniformity of the deposit. Chadda [0051], fig. 9. A person having ordinary skill in the art would have recognized that considering more variables which affect the uniformity of the deposit would lead to better control.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s variables to include Chadda’s temperature which affects uniformity in order to achieve better control.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Fujikata et al., U.S. Patent App. Pub. No. 2016/0145760 A1 [hereinafter Fujikata] and Shamoto et al., U.S. Patent App. Pub. No. 2018/0274116 A1 [hereinafter Shamoto].
Claim 11. Wilson is silent on the plating support system according to claim 1, wherein the one variable or one of the plural variables as the explanatory variable is related to a shape of an electric field blocking member provided in a plating tank of a plating device.
I. Regulation Plate
However, Shamoto teaches a system comprising a regulation plate 50, which provides “a more uniform potential distribution over the entire surface of the” substrate S1. Shamoto [0032], figs. 4-5.
Fujikata teaches that it was known to apply regulation plate 30 to circular substrates. Fujikata [0048]-[0049], [0054], fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with a regulation plate in order to provide “a more uniform potential distribution over the entire surface of the” substrate.
II. Shape
Shamoto also teaches the shape of the regulation plate affects “the uniformity of the thickness of a film formed on the substrate.” Shamato [0005], [0049], [0064], figs. 4-5. A person having ordinary skill in the art would have recognized that considering more variables which affect the uniformity of the deposit would lead to better control.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s variables to include Shamoto’s shape which affects uniformity in order to achieve better control.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Banik II et al., U.S. Patent App. Pub. No. 2021/0395913 A1 [hereinafter Banik].
Claim 12. Wilson is silent on the plating support system according to claim 1, wherein the one variable or one of the plural variables as the explanatory variable is a porosity of a plate having a function of controlling ion conductivity provided in a plating tank of a plating device, a thickness of an ion conduction control body provided in the plating tank, a rotational speed of the ion conduction control body, or a distance between the ion conduction control body and the substrate.
However, Banik teaches that a channeled ionically resistive plate 206, or CIRP, improves radial plating uniformity. Banik [0085], figs. 4, 7-8A.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Banik’s CIRP to improve radial plating uniformity.
Furthermore, Banik teaches the distance from the CIRP to the wafer affects current flow and fluid flow while the thickness and porosity affect the ionic and flow resistance of the plate which would affect the CIRP’s ability to improve the radial plating uniformity. Banik [0149]-[0153].
A person having ordinary skill in the art would have recognized that considering more variables which affect the uniformity of the deposit would lead to better control.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s variables to include Banik’s thickness and distance which affects uniformity in order to achieve better control.

Claims 16-21, 23-24, 28-30, 32, & 34 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Wilson in view of Christian.
Claim 16. The following references render the claim obvious.
I. Wilson
A plating support system, comprising:
a simulator that predicts an in-plane uniformity value of a plating film formed on a substrate based on assumed conditions for an electroplating treatment of the substrate;
a storage unit that stores numerical analysis data in which for a plurality of assumed conditions, the in-plane uniformity value predicted by the simulator is associated with values of one or plural variables that specify each of the assumed conditions;
… and
a search unit that uses the generated model to search for implement conditions that are recommended values of the assumed conditions related to an in-plane uniformity of the plating film formed in the electroplating treatment of the substrate to be plated.
II. Machine Learning - Christian
Wilson is silent on a learning unit that generates a model in which the in-plane uniformity value is used as an objective variable and the one or plural variables are used as explanatory variables by machine learning based on the numerical analysis data.
However, Christian teaches a system programmed using artificial intelligence develops a model on-the-fly in real-time implementations where there is no existing appropriate model. Christian [0061].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Christian’s system comprising artificial intelligence in order to develop a model on-the-fly in real-time implementations where there is no existing appropriate model.

Claim 17. The plating support system according to claim 16,
wherein the implement conditions include a value of the one variable or values of any of the plural variables (rejected for similar reasons as the claim 2 rejection). 

Claim 18. The plating support system according to claim 17, comprising
a designation unit that when the implement conditions include values of two or more variables, designates values of a portion of variables among the two or more variables,
wherein the search unit searches for the implement conditions by applying the designated values of the portion of the variables (rejected for similar reasons as the claim 3 rejection).

Claim 19. The plating support system according to claim 16,
wherein the search unit specifies the implement conditions in which the in-plane uniformity value satisfies a predetermined condition among a plurality of conditions that are able to be implemented in the electroplating treatment of the substrate to be plated (rejected for similar reasons as the claim 4 rejection).

Claim 20. The plating support system according to claim 16,
wherein the assumed condition relates to at least any of a configuration of the substrate, a configuration of a plating device and controls of the electroplating treatment  (rejected for similar reasons as the claim 5 rejection).

Claim 21. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is an aperture ratio of the substrate or a thickness of a seed layer of the substrate (rejected for similar reasons as the claim 6 rejection).

Claim 23. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is related to a magnitude of a current in the electroplating treatment (rejected for similar reasons as the claim 8 rejection).

Claim 24. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is a time for the electroplating treatment or a thickness of the plating film (rejected for similar reasons as the claim 9 rejection).

Claim 28. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is a distance between electrodes in a plating device (rejected for similar reasons as the claim 13 rejection).

Claim 29. The plating support system according to claim 16, comprising
a condition output unit configured to output the found implement conditions (rejected for similar reasons as the claim 14 rejection).

Claim 30. The plating support system according to claim 16, comprising
a graph output unit which outputs a graph that with respect to a plurality of conditions that are able to be implemented for the electroplating treatment of the substrate to be plated, collectively represents a relationship between values of two or more variables included in each of the plurality of condition and the in-plane uniformity value (rejected for similar reasons stated in the claim 15 rejection).

Claim 32. A non-transitory computer-readable recording medium, storing a plating support program that causes a computer to execute: a function of generating a model in which an in-plane uniformity value is used as an objective variable and one or plural variables are used as explanatory variables by machine learning based on numerical analysis data in which values of the one or plural variables that specify assumed conditions for an electroplating treatment of a substrate are associated with simulation results of the in-plane uniformity value of a plating film formed on the substrate using the assumed conditions; and a function of using the generated model to search for implement conditions that are recommended values of the assumed conditions related to the in-plane uniformity of the plating film formed in the electroplating treatment of the substrate to be plated (rejected for similar reasons as the claim 16 rejection).

Claim 34. A plating support device, comprising: a learning unit that generates a model in which an in-plane uniformity value is used as an objective variable and one or plural variables are used as explanatory variables by machine learning based on numerical analysis data in which values of the one or plural variables that specify assumed conditions for an electroplating treatment of a substrate are associated with simulation results of the in-plane uniformity value of a plating film formed on the substrate using the assumed conditions; and a search unit that uses the generated model to search for implement conditions that are recommended values of the assumed conditions related to the in-plane uniformity of the plating film formed in the electroplating treatment of the substrate to be plated (rejected for similar reasons as the claim 16 rejection).

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Christian as applied to claim 16 above, and further in view of Guldi.
Claim 22. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is a rotational speed of the substrate (rejected for similar reasons in the claim 7 rejection).

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Christian as applied to claim 16 above, and further in view of Chadda.
Claim 25. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is related to a temperature, a type or a characteristic of a plating solution used in the electroplating treatment (rejected for similar reasons in the claim 10 rejection)

Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Christian as applied to claim 16 above, and further in view of Fujikata and Shamoto.
Claim 26. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is related to a shape of an electric field blocking member provided in a plating tank of a plating device (rejected for similar reasons in the claim 11 rejection).

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Christian as applied to claim 16 above, and further in view of Banik.
Claim 27. The plating support system according to claim 16,
wherein the one variable or one of the plural variables as the explanatory variable is a porosity of a plate having a function of controlling ion conductivity provided in a plating tank of a plating device, a thickness of an ion conduction control body provided in the plating tank, a rotational speed of the ion conduction control body, or a distance between the ion conduction control body and the substrate (rejected for similar reasons in the claim 12 rejection).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794